Citation Nr: 1010759	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss, on a schedular basis.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from September 1982 
to April 1983 and active service from April 1986 to December 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In May 2005 and November 2007, the Board remanded these 
claims for additional development.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss, on an extraschedular basis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is causally 
or etiologically related to service.

2.  From June 2003 to December 2009, the Veteran's bilateral 
hearing loss was manifested by pure tone threshold averages 
and speech recognition scores that corresponded to no more 
than a level "I" hearing on the right and level "I" 
hearing on the left.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2009).


2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, in regards to the service connection claim, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development which may have existed under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

The Veteran's claim for an initial compensable rating for 
bilateral hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service private medical records 
with the claims folder.  Additionally, the Veteran was 
afforded multiple VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder.  The Veteran asserts that 
prior to his active duty service he did not have any mental 
health issues and that his time on active duty caused him to 
have a psychiatric disorder.

Personnel records indicate that the Veteran was assaulted in 
August 1986 by a fellow service member. 

Service treatment records were also reviewed.  The Veteran's 
enlistment examination from January 1986 did not note any 
psychiatric disabilities.  Treatment records from August 1986 
indicate that the Veteran complained of insomnia, 
disorientation, restlessness, chest pressure and 
palpitations.  It was noted that the Veteran was severely 
depressed secondary to his father being in the United States 
with his younger brother who was in a motor vehicle accident.  
He was diagnosed with situational anxiety, exhaustion and 
insomnia.  In September 1986, the Veteran continued with 
symptoms of restlessness, insomnia, nervousness and 
palpitations but it was noted that his family situation was 
under control.  The Veteran reported stress from his present 
duty station and he was diagnosed with job created anxiety.  
The Veteran was hospitalized in October 1986 and diagnosed 
with Adjustment Disorder with anxious mood and it was 
recommended that the Coast Guard give very favorable 
consideration to discharging the Veteran from service.

The Veteran also sought treatment during service from a 
private physician.  A psychiatric report from May 1987 states 
that the Veteran asked for psychiatric treatment in September 
1986, complaining of restlessness, anxiety and insomnia due 
to his problems in the National Guard.  The Veteran stated he 
was under great stress because he was harassed by some 
officials and was subject to prejudices.  He reported that he 
asked for a transfer but was denied.  The Veteran was 
prescribed medication but indicated he could not take it on 
some nights because he was on duty.  The Veteran returned to 
the private psychiatrist in January 1987 after 
hospitalization due to an episode of severe anxiety.  The 
psychiatrist stated that the Veteran's condition was 
considered chronic and will eventually turn into a 
generalized anxiety disorder.  A diagnosis of adjustment 
disorder was given.

The Veteran submitted a claim for a nervous disorder in 
January 1987 and he was afforded a VA examination in May 
1987.  The Veteran reported private psychiatric treatment 
since September 1986 and complained of irritability, poor 
sleep, and suffering from general anxiety since he was in the 
Coast Guard.  Examination revealed the Veteran appeared 
moderately severely anxious with tense speech.  There was 
marked paranoid referential thinking, but not of a delusional 
quality and there was some impairment for recall and recent 
memory.  The Veteran was diagnosed with generalized anxiety 
disorder, chronic and active.

The Veteran was afforded a VA examination in May 2003.  It 
was noted that the Veteran was taking Paxil but had not 
requested refills.  The Veteran reported feeling very 
depressed and pressured and that he left his job after being 
diagnosed with arthritic psoriasis.  Examination revealed a 
depressed mood and constricted affect.  Attention, 
concentration and memory were good.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified.  
The examiner stated that VA outpatient records indicated that 
the Veteran complained of being depressed due to his severe 
physical conditions.  The examiner opined that based on the 
Veteran's records, history, documents and evaluations, his 
current mental disorder was not the same as the one treated 
in 1986 during service.  The examiner opined that the 
Veteran's 1986 psychiatric condition was in relation to his 
mother's psychiatric illness and other family situations 
while his current psychiatric symptoms were secondary to his 
psoriatic arthritis and medical limitations.

The Veteran received a psychiatric evaluation from a private 
psychiatrist in June 2007.  The psychiatrist noted that the 
medical records from the Veteran's service were reviewed.  A 
diagnosis of major depressive disorder, recurrent with 
anxiety symptoms was given.  The psychiatrist opined that the 
evidence in whole, including the Veteran's statements as well 
as the clinical evidence, suggests that the Veteran's 
psychiatric condition began while he was serving in the Coast 
Guard and that his present condition is related to his 
experiences in the Coast Guard.

The Veteran was afforded the most recent VA examination in 
November 2009.  The Veteran complained of being in chronic 
pain, with insomnia, irritability, impulsivity, anxiousness, 
and aggressiveness.  The Veteran was diagnosed with 
generalized anxiety disorder, with a global assessment of 
functioning score of 66.  The examiner opined that the 
Veteran's generalized anxiety disorder is due to or caused by 
the Veteran's military service.  The rationale for this 
opinion was that the Veteran did not have any psychiatric 
complaints, diagnoses, or treatment prior to military service 
and he was hospitalized, diagnosed and treated for a mental 
condition during service.  The examiner stated that the 
Veteran's current mental condition is due to military service 
and that his disorder diagnosed in 1986 evolved from an acute 
condition to a chronic condition.

VA outpatient records indicate the Veteran is currently 
receiving psychiatric treatment, as recently as June 2009, 
for episodes of anxiety and irritability diagnosed as major 
depressive disorder, recurrent, exacerbated by chronic pain.

In this case, the Board finds that the evidence is at least 
evenly balanced as to the question of whether the Veteran has 
a mental disorder due to his experiences during service.  
Although there are VA medical opinions of record unfavorable 
to the Veteran's claim, in view of the totality of the 
evidence, particularly the evidence showing that the Veteran 
was treated immediately after his discharge from service, the 
Board finds that the positive medical opinions are at least 
as persuasive as the negative opinions.  Upon resolution of 
every reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for an 
acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder.


III.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Service connection for bilateral hearing loss was established 
by a July 2003 rating decision, at which time a 0 percent 
rating was assigned, effective from June 2002.  The Veteran 
is requesting a compensable rating for his service-connected 
bilateral hearing loss.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
service connection for the bilateral hearing loss disability 
and assigned the initial disability evaluation.  Therefore, 
the entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85.  Under these criteria, the assignment of a 
disability rating is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

The Veteran was afforded a VA examination in June 2003.  On 
the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
55
55
LEFT
20
15
60
60
 

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The Veteran's June 2003 VA audiology examination shows a 
right ear pure tone threshold average of 38 decibels with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 39 
decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded another VA examination in March 
2006.  On the authorized audiological evaluation in March 
2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
55
55
LEFT
20
15
60
55
 

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The Veteran's March 2006 VA audiology examination shows a 
right ear pure tone threshold average of 36 decibels with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 38 
decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded another VA examination in March 
2007.  On the authorized audiological evaluation in March 
2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
60
60
LEFT
20
15
60
60
 

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 in the left ear.

The Veteran's March 2007 VA audiology examination shows a 
right ear pure tone threshold average of 36.25 decibels with 
speech recognition of 98 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 38.75 
decibels with speech recognition of 100 percent.  This 
corresponds to a numeric designation of "I."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded the most recent VA examination in 
December 2009.  On the authorized audiological evaluation in 
December 2009, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
60
60
LEFT
20
15
60
60
 

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 in the left ear.

The Veteran's December 2009 VA audiology examination shows a 
right ear pure tone threshold average of 37.5 decibels with 
speech recognition of 98 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  
His left ear manifests a pure tone threshold average of 38.75 
decibels with speech recognition of 100 percent.  This 
corresponds to a numeric designation of "I."  Id.  These 
combined numeric designations then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.

VA outpatient records indicate that the Veteran was issued 
hearing aids in June 2005.  The Veteran has received several 
audiological evaluations at VA outpatient centers.  These 
medical records, however, do not contain any audiological 
findings that would entitle the Veteran to a higher rating 
for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 
C.F.R. § 4.86.   

The Board has considered the Veteran's statements regarding 
the severity of his hearing loss and how it has affected his 
daily activities.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  As noted above, 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric 
evaluations.  

Even under the most favorable possible interpretation of 
these findings, under the regulations the Veteran's hearing 
loss is at no more than level I in the right ear; and I in 
the left ear; therefore, a compensable rating is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
bilateral hearing loss, on a schedular basis  

Extraschedular consideration is discussed in the REMAND 
section below.


ORDER

Entitlement to an acquired psychiatric disorder is granted.

Entitlement to an initial compensable rating for bilateral 
hearing loss, on a schedular basis, is denied.


REMAND

During the VA examination in December 2009, the examiner 
reported that the Veteran's bilateral hearing loss had 
significant effects on the Veteran's occupation.

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected bilateral hearing loss.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

3.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


